DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansyo (US 2009/0213163 A1) in view of Sasaki (US 2019/0047306 A1).
Regarding claim 20, Bansyo discloses printing apparatus comprising: 
a tank (4 or 3, fig. 1, para 42) configured to contain liquid to be supplied to a print head (2, fig. 1, para 42) which ejects the liquid (para 42); 
a circulation unit (P, fig. 1) configured to circulate the liquid inside a circulation path including the tank and the print head (5b, 5c, fig. 1); and 
a suction unit (20b, para 25, 49, 57; see fan, fig. 1) configured to suck air from an intake port provided adjacent to the tank (Such an intake port does not appear to be explicitly disclosed in Bansyo.  However, such an intake port would have been obvious when viewing Bansyo in view of Sasaki.).
Bansyo does not appear to explicitly disclose the following italicized portions:  a suction unit configured to suck air from an intake port provided adjacent to the tank.
However, Bansyo, as modified by Sasaki, discloses the italicized portions: a suction unit configured to suck air from an intake port provided adjacent to the tank (Sasaki teaches an air intake 23/27 in a housing wall, fig. 4, para 44,48.  It would have been obvious to incorporate such an air intake at a location of the housing wall adjacent to Bansyo’s tank for the purpose of improving cooling by using cooler outside air.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bansyo with the teachings of Sasaki for the purpose of improving cooling by using cooler outside air.
Regarding claim 21, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 20, wherein the intake port faces the tank (see rej of claim 20 above).
Regarding claim 22, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 20, wherein, in a state where the suction unit is driven, air sucked from the intake port flows through the tank and the print head (see Bansyo’s fig. 1).
Regarding claim 25, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 20, further comprising: a supply path configured to supply the liquid from the tank to the print head (Bansyo’s 5b, fig. 1); and a collection path configured to collect the liquid from the print head to the tank (Bansyo’s 5c, fig. 1); wherein the circulation path includes the supply path and the collection path (see Bansyo’s fig. 1).
Regarding claim 26, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 25, wherein, in a state where the suction unit is driven, air sucked form the intake port flows through the circulation path (see Bansyo’s fig. 1).
Regarding claim 27, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 20, further comprising: an exhaust port configured to exhaust air sucked by the suction unit from the printing apparatus (This would be intrinsic to Bansyo, as modified by Sasaki.  Otherwise, the air pressure would build up inside the printer and eventually cause the printer to explode.).
Regarding claim 29, Bansyo as modified by Sasaki, further discloses the printing apparatus according to Claim 20, wherein the print head includes ejection openings arranged in an area corresponding to a width of a print medium (see Bansyo’s fig. 1).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansyo (US 2009/0213163 A1) in view of Sasaki (US 2019/0047306 A1), and further in view of Kobayashi et al. (US 2017/0282569 A1).
Regarding claim 23, Bansyo as modified by Sasaki discloses all the limitations introduced in parent claims 20 and 22.
Bansyo as modified by Sasaki does not appear to explicitly disclose the printing apparatus according to Claim 22, wherein the print head includes a control board configured to control ejection form the print head.
However, Bansyo as modified by Sasaki, and further modified by Kobayashi, discloses the printing apparatus according to Claim 22, wherein the print head includes a control board configured to control ejection form the print head (Kobayashi discloses a control board mounted to the recording head 21, see para 32.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bansyo, as modified by Sasaki, with the teachings of Kobayashi for the purpose of facilitating control of the printhead.
Regarding claim 24, Bansyo, as modified by Sasaki and further modified by Kobayashi, further discloses the printing apparatus according to Claim 23, wherein, in a state where the suction unit is driven, air sucked form the intake port flows through the tank and the control board (This would be intrinsic to Bansyo as modified by Sasaki and further modified by Kobayashi.).

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Umeda (US 2008/0204500 A1)
Teaches a head control board 36, para 109.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
May 21, 2022